
	
		I
		111th CONGRESS
		2d Session
		H. R. 5524
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2010
			Mr. Akin introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Tariff Act of 1930 to prohibit the
		  importation into the United States of plastinated human remains from the
		  People’s Republic of China.
	
	
		1.Prohibition on importation of
			 plastinated human remains from the People’s Republic of China
			(a)AmendmentPart I of title III of the Tariff Act of
			 1930 (19 U.S.C. 1304 et seq.) is amended by inserting after section 308 the
			 following:
				
					308A.Prohibition on
				importation of plastinated human remains from the People’s Republic of
				China
						(a)DefinitionsIn this section:
							(1)Customs
				lawsThe term customs
				laws of the United States means any other law or regulation enforced or
				administered by U.S. Customs and Border Protection of the Department of
				Homeland Security.
							(2)PersonThe term person includes any
				individual, partnership, corporation, association, organization, business
				trust, government entity, or other entity subject to the jurisdiction of the
				United States.
							(3)Plastinated
				human remainsThe term
				plastinated human remains means human remains, including tissues,
				organs, and other body parts, that are preserved from decay by replacing the
				water and fats in the human remains with a polymer.
							(4)SecretaryThe
				term Secretary means the Secretary of Homeland Security.
							(5)United
				StatesThe term United
				States means the customs territory of the United States, as defined in
				general note 2 of the Harmonized Tariff Schedule of the United States.
							(b)ProhibitionIt shall be unlawful for any person to
				import into the United States any plastinated human remains from the People’s
				Republic of China.
						(c)Penalties
							(1)Civil
				penaltiesAny person who violates any provision of this section
				or any regulation issued under this section may, in addition to any other civil
				or criminal penalty that may be imposed under title 18, United States Code, or
				any other provision of law, be assessed a civil penalty by the designated
				authority of not more than—
								(A)$10,000 for each
				separate knowing and intentional violation;
								(B)$5,000 for each
				separate grossly negligent violation; or
								(C)$3,000 for each
				separate negligent violation.
								(2)ForfeitureAny plastinated human remains imported
				contrary to the provisions of this section or any regulation issued under this
				section shall be subject to forfeiture to the United States.
							(d)EnforcementThe
				Secretary shall enforce the provisions of this section with respect to the
				prohibition under subsection (b).
						(e)RegulationsNot later than 270 days after the date of
				the enactment of this section, the Secretary shall, after notice and
				opportunity for comment, issue regulations to carry out the provisions of this
				section.
						(f)Coordination
				with other lawsNothing in this section shall be construed as
				superseding or limiting in any manner the functions and responsibilities of the
				Secretary under the customs laws of the United
				States.
						.
			(b)Effective
			 dateSection 308A of the
			 Tariff Act of 1930, as added by subsection (a), applies with respect to the
			 importation of plastinated human remains from the People’s Republic of China on
			 or after the date of the enactment of this Act.
			
